DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 and 21 are elected and claims 14-22 are withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO2021159312A1), in view of Lin et al (US20220279518).

Regarding claim 1, the cited reference Shi discloses a method of wireless communication performed by a user equipment (UE) (¶0114 discloses a terminal device  is configured with at least two DRX groups, and the apparatus includes: a determination module 901 and a reporting module 902), comprising: determining whether (¶0114-¶0119 discloses that the terminal device  is configured with at least two DRX groups, and the apparatus includes: a determination module 901 and a reporting module 902… The determining module 901 is configured to determine whether to report CSI according to whether the measured CSI reference signal is within an activation period of the first DRX group… ​The first DRX group is one of at least two DRX groups, and the second DRX group is the other of the at least two DRX groups… the determining module 901 is configured to determine to report CSI when the CSI reference signal is within an activation period of the first DRX group… the reporting module 902 is configured to report CSI at a time domain position of an active period of the second DRX group. Fig. 6 below and ¶0082-¶0083 discloses that the terminal device configures two DRX groups: the DRX Group # 1 and the DRX Group # 2 correspond to different DRX groups due to different carriers, assuming that the DRX Group # 1 has only one carrier, and the DRX Group # 2 only has one carrier… the DRX Group # 1 is the first DRX group, and the DRX Group # 2 is the second DRX group. At a periodic/semi-persistent scheduling CSI reporting time, the first carrier for measuring CSI is in the active period of DRX Group # 1. reporting the second carrier position of the CSI in the inactive period of the DRX Group # 2. Since the CSI reference signal is located in the activation period of the first DRX group, the terminal device reports the CSI.);

	        
    PNG
    media_image1.png
    222
    484
    media_image1.png
    Greyscale

and selectively transmitting the CSI associated with the secondary DRX group in an uplink communication associated with the primary DRX group (¶0135 discloses that the transmitter 103 is configured to report the CSI at the time domain position of the active period of the first DRX group when the resource for reporting the CSI is within the inactive period of the second DRX group where ¶0099 discloses that the terminal device reports the CSI through Physical Uplink Control Channel (PUCCH) resources). The cited reference Shi discloses that the device is configured to determine to report CSI. However, Shi does not explicitly teach using a flag to enable or is disable CSI is permitted.   
In an analogous art Lin teaches using a flag to enable or disable CSI is permitted (¶0126 discloses reporting (i.e. CSI reporting) can be activated or deactivated… A CSI report request field in a DCI format, such as an UL DCI format, can be used to indicate to a UE 116 a CSI reporting configuration for the UE 116 to provide corresponding CSI report(s) in a PUSCH or a PUCCH. For example, a CSI report request field of 6 bits can indicate and trigger up to 63 different aperiodic CSI reports (with the 64th state indicating no triggering of a A-CSI report)).
 	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Lin to use a control field which can 
indicate and trigger the CSI reporting such as periodic, semi-persistent, or aperiodic. 

	Regarding claim 2, the combination of Shi and Lin discloses all limitations of claim 1. The cited reference Shi further discloses wherein the uplink communication comprises a physical uplink control channel (PUCCH), and the primary DRX group and the secondary DRX group are associated with a single PUCCH configuration (¶0047 discloses that a physical resource of the CSI reported by the terminal device may be a serving cell associated with the DRX group A, or a secondary cell associated with the DRX group B…¶0098 further discloses the terminal device reports the CSI through Physical Uplink Control Channel (PUCCH) resources).

	Regarding claim 3, the combination of Shi and Lin discloses all limitations of claim 1. The cited reference Lin further discloses wherein a configuration of the flag is at least one of: on a per-UE basis, or on a per-DRX group basis (¶0126 discloses that a CSI report request field in a DCI format, such as an UL DCI format, can be used to indicate to a UE 116 a CSI reporting configuration for the UE 116 to provide corresponding CSI report(s) in a PUSCH or a PUCCH).

	Regarding claim 4, the combination of Shi and Lin discloses all limitations of claim 1. The cited reference Lin further discloses wherein a configuration of the flag or an indication associated with enabling or disabling the flag is received via at least one of: radio resource control signaling, a medium access control element, or downlink control information (¶0126 discloses reporting (i.e. CSI reporting) can be activated or deactivated by a MAC CE… a CSI report request field in a DCI format, such as an UL DCI format, can be used to indicate to a UE 116 a CSI reporting configuration for the UE 116 to provide corresponding CSI report(s) in a PUSCH or a PUCCH).

Regarding claim 7, the combination of Shi and Lin discloses all limitations of claim 1. The cited reference Shi further discloses wherein, when the flag is enabled, selectively transmitting the CSI associated with the secondary DRX group in the uplink communication associated with the primary DRX group includes transmitting the CSI in the uplink communication based at least in part on determining that the secondary DRX group is in an active time, wherein the CSI is transmitted during an active time associated with the secondary DRX group (¶0075 discloses that ​the terminal device is configured with at least two DRX groups, a carrier for measuring CSI is located in a first DRX group, and a carrier for reporting CSI is located in a second DRX group. ¶0115-¶0116 discloses that ​the determining module
901 is configured to determine whether to report CSI according to whether
the measured CSI reference signal is within an activation period of the first DRX group…The reporting module 902 is configured to report CSI at the time domain position of the second DRX group).

Regarding claim 10, the combination of Shi and Lin discloses all limitations of claim 1. The cited reference Shi further discloses wherein the CSI is selectively transmitted in the uplink communication further based at least in part on a timer that indicates a maximum length of time after the active time associated with the primary DRX group that the CSI is permitted to be reported in the uplink communication (Fig. 6 below discloses that the terminal device is configured with two DRX groups: DRX group#1 and DRX group#2. ¶0083 discloses that at the time(i.e T see fig. 6) of periodic/semi-persistent scheduling CSI reporting, the first carrier for measuring CSI is in the active period of DRX group#1. The position of the second carrier where the CSI is reported is in the inactive period of DRX group#2).


    PNG
    media_image2.png
    219
    509
    media_image2.png
    Greyscale

Regarding claim 21, the claim is drawn to a user equipment for wireless communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi(WO2021159312A1), in view of Lin et al (US20220279518), in further view of Wu et al (WO2018107462A1).

Regarding claim 5, the combination of Shi and Lin discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the flag is configured on the UE based at least in part on UE capability information provided by the UE.   
In an analogous art Wu teaches wherein the flag is configured on the UE based at least in part on UE capability information provided by the UE (¶0073 discloses receiving at least one trigger message for reporting advanced CSI by the UE where ¶0071 discloses that  the UE first decodes the UL grant to know the presence of aperiodic advanced CSI triggering. ¶0087 discloses that advanced CSI is processed and reported out based on the received triggers 1-4 and UE capability).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wu to reduce feedback overhead and/or UE processing complexity by relaxing or limiting one or more parameters associated with reporting advanced CSI.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO2021159312A1), in view of Lin et al (US20220279518), in further view of Sun et al (US20200383119).

Regarding claim 6, the combination of Shi and Lin discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the flag is configured on the UE based at least in part on a UE request transmitted by the UE.   
In an analogous art Sun teaches wherein the flag is configured on the UE based at least in part on a UE request transmitted by the UE (¶0200 discloses the UE transmits a random access request to the base station; the UE receives an RAR, including channel status indication information (i.e., CSI reporting indication information) where ¶0155 discloses that the CSI reporting indication information received by the UE is transmitted in an RAR. Specifically, 1 bit in the CSI request field of the RAR is used to indicate the CSI reporting indication information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sun where the UE determines the resources for measuring the CSI according to the capability of the UE to measure the CSI for reporting after the RACH is transmitted.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO2021159312A1), in view of Lin et al (US20220279518), in further view of Zhang et al (US20220225151).

Regarding claim 8, the combination of Shi and Lin discloses all limitations of claim 1. However, the combination does not explicitly teach wherein a wake-up is performed at a physical uplink control channel occasion in association with transmitting the CSI in the uplink communication.   
In an analogous art Zhang teaches wherein a wake-up is performed at a physical uplink control channel occasion in association with transmitting the CSI in the uplink communication (¶0409 discloses that the UE in the specific on-duration, the CSI reporting resource used by the UE to report CSI is a configured periodic PUCCH resource. ¶0313 discloses that the network device may configure or indicate a periodic PUCCH resource number. Correspondingly, based on the configuration or indication of the network device, the UE transmits CSI on a PUCCH resource corresponding to the periodic PUCCH resource number).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhang to ensure the reliability and performance of the UE for sending CSI report.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO2021159312A1), in view of Lin et al (US20220279518), in further view of Ojala et al (US20110019637).

Regarding claim 9, the combination of Shi and Lin discloses all limitations of claim 1. However, the combination does not explicitly teach wherein, when the flag is disabled, selectively transmitting the CSI associated with the secondary DRX group in the uplink communication associated with the primary DRX group includes at least one of: skipping a measurement occasion associated with determining the CSI, or refraining from transmitting the CSI in the uplink communication.   
In an analogous art Ojala teaches wherein, when the flag is disabled, selectively transmitting the CSI associated with the secondary DRX group in the uplink communication associated with the primary DRX group includes at least one of: skipping a measurement occasion associated with determining the CSI, or refraining from transmitting the CSI in the uplink communication (¶0037 discloses that the eNB 103 then generates and transmits another resource allocation message that includes the CSI reporting flag to the UE 101 (step 209). The eNB 103 sets the flag to either enable or disable CSI reporting where ¶0036 discloses that the CSI trigger is, for instance, a bit in the uplink resource grant in which a flag value of “1” or “on” indicates that the UE 101 should report CSI information and a flag value of “0” or “off” indicates that the UE 101 should not report CSI information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ojala where the determination of reporting of channel state information permits optimization transmission parameters, such as a power requirements, bandwidth allocation, modulation schemes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO2021159312A1), in view of Lin et al (US20220279518), in further view of Kim et al (US20140105049).

Regarding claim 11, the combination of Shi and Lin discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the flag is configured on the UE based 
at least in part on a UE request transmitted by the UE.   
In an analogous art Kim teaches wherein the CSI is selectively transmitted in the uplink communication further based at least in part on a threshold that indicates a maximum number of times that CSI is permitted to be reported outside of the active time associated with the primary DRX group (¶0076 discloses that the UE may configure a CSI report corresponding to each CSI process, and send the configured CSI report to an eNB depending on predefined CSI report transmission cycle and transmission time. The CSI report transmission cycle and transmission time mean the values which are defined by an agreement made in advance between the UE and the eNB. In other words, the UE may send a first CSI report for the CSI process #0 at transmission times 410 and 450 depending on a first CSI report transmission cycle 490, send a second CSI report for the CSI process #1 at transmission times 420 and 460 depending on a second CSI report transmission cycle 492, send a third CSI report for the CSI process #2 at transmission times 430 and 470 depending on a third CSI report transmission cycle 494, and send a fourth CSI report for the CSI process #3 at transmission times 440 and 480 depending on a fourth CSI report transmission cycle 496. ¶0083 discloses that the UE may configure a CSI report corresponding to each CSI process, and send the configured CSI report to the eNB at predefined transmission time).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim to efficiently send a CSI report and make prevention or reduction of unnecessary power consumption of the UE possible and allow an eNB to perform a more efficient scheduling operation.

Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO2021159312A1), in view of Lin et al (US20220279518), in further view of Cheng et al (US20190349120).

Regarding claim 12, the combination of Shi and Lin discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the CSI associated with the secondary DRX group is multiplexed with uplink control information (UCI).   
In an analogous art Cheng teaches wherein the CSI associated with the secondary DRX group is multiplexed with uplink control information (UCI) (¶0058 discloses that the UE may multiplex the AP-CSI (along with other UCI reporting if any) on a PUSCH regardless of whether the transmission time for the AP-CSI report is within DRX active or non-active time periods).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chang to save communication
resources and reduce signaling overhead.

Regarding claim 13, the combination of Shi, Lin, and Cheng discloses all limitations of claim 12. The cited reference Cheng further discloses wherein the UCI includes at least one of: hybrid automatic repeat request acknowledgment feedback, or CSI associated with the primary DRX group (¶0049 discloses that uplink control information (UCI), such as Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (HARQ-ACK)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462